10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 18-50610-btb Doc 37 Entered 11/28/18 11:39:09 Page 1 of 2

NvB 4002 (Rev. 7/16)

NVB 4002 Rev (7/16)

Name, Address, Telephone No., Bar Number, Fax No. & E-mail address

Gany M. Graber, Esq., Hodgson Russ LLP; 140 Pearl Street, Suite 100, Buffalo, New York 14202
ggraber@hodgsonrusss.com; Phone: 716-848-1273; NY Bar No. 1344159

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

>l<****>l<

BK- 18-50610-BTB
In re:Howell Munitions & Technology, Inc.

Chapter: 1 1

Trustee:
Debtor.
CHANGE OF ADDRESS OF:
() DEBTOR

(,/) CREDITOR

() OTHER

\_/VV\/\_/\/\/\/\/\/\/

 

I request that notice be sent to the following address: (please print)
Luvata Appleton, LLC
Name
P.O. Box 1 714

 

 

 

Address
Appleton WI 54912
City State Zip Code

Please check the applicable boxes:
The change of address is applicable only in the above captioned case.
l:| The change of address is also applicable in the following related cases: (pleesa list the case

numbers)

 

13 Check here if you are a Debtor or Joint Debtor and you receive court orders and notices by

email (DeBN) rather than by U.S. mail to your mailing address. Please provide your DeBN
account

number below (DeBN account numbers can be located in the subject line of albemailed court

orders and notices.)

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

Case 18-50610-btb Doc 37 Entered 11/28/18 11:39:09 Page 2 of 2

Debtor’s DeBN account number

Joint Debtor’s DeBN account number

  

DATE; November 19 2018 / ,.
sIoNATURE

 

NOTE: Please submit an original and one copy for the record.

 

